Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/15/2021, with respect to the previous 103 rejection of claims 1, 21, & 27 under modified Itoh have been fully considered and are persuasive.  Applicant has amended the claims to recite that the first and second edges are fixed and integral with their respective hoods.  Examiner had previously relied upon the secondary teachings of Jhong, who teaches a pivoting lock unit (see Jhong’s Figures 2 & 4, robot arm 1, clean room body 2, lock unit 3).  Examiner considers making Jhong’s lock unit 3 “fixed” would be nonobvious/inconsistent with Jhong’s design configuration. The previous 103 rejections of claims 1, 21, & 27 under modified Itoh has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Kim on 5/27/2021.



Amendment to the claims
Please amend the claim(s) as follows:

For Claim 6:
The system of claim 1, further comprising: 
a wafer support configured to secure the wafer within the cleaning chamber; and 
a pedestal configured to spin the wafer support[[.]]; and
a nozzle configured to apply a liquid to the wafer while the wafer is spun.

For Claim 7:
on line 1, amend to “[[a]] the liquid”

For Claim 21:
on line 16, amend to “than”
on line 23, amend to “than”
on line 30, amend to include a comma so as to be “chamber, and simultaneously”

For Claim 27:
on line 16, amend to “than”
on line 23, amend to “than”

Rejoinder
Rejoin withdrawn claims 4, 12, 24, & 29.  

Allowed claims
Claims 1-10, 12, 21-29 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's system of claims 1, 21, & 27, and more particularly the robotic arms having the hood including the recited drip edges.  Examiner considers the best prior art of record to be newly cited Matsuoka et al. (US 20050238464, “Matsuoka”).  
Matsuoka teaches a substrate processing device which includes a conveying case (see Figures 1, 6-9, processing chambers 3a-3f, conveying case 4, circumferential pick 21).  Examiner had considered interpreting the conveying case 4 of the Figure 9 embodiment as reading on the hood(s) in view of the edge.  Matsuoka however, does not teach inserting the conveying case 4 into the processing chambers 3a-3f.  Because Matsuoka’s conveying case 4 remains stationary outside of the processing chambers 3a-3f while circumferential pick 21 appears to be inserted into said chambers, Examiner does not consider Matsuoka’s Figure 9 would fairly teach “wherein the first drip edge extends horizontally past an edge of the first gripper hand such that there is a clearance between the first drip edge and the edge of the first gripper hand while the wafer is being transported into the cleaning chamber”.  The same would apply to the second hood/second drip edge/second gripper hand.       
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-10, 12, 21-29 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714